DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 29, 31-44, 46-75 (renumbering as 1-45 respectively) are allowed.


	Claims 29, 46, 56, 66 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the first set of subframes is associated with a first control format indicator (CFI) value to be applied; receiving, in the message, an indication of a second set of subframes of a second type, wherein the second set of subframes is associated with to which a second CFI value is to be applied; and identifying that a subframe, in which the UE is operating, is included in the first set of subframes or the second set of subframes; and selectively using the first CFI value or the second CFI value for the subframe based at least in part on identifying that the subframe is included in the first set of subframes or the second set of subframes”.

	Moreover, the Applicant’s arguments concerning the underlined claim elements are found to be persuasive.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473